Knowlton, J.
For the reasons stated in Commonwealth v. Jacobs, ante, 276, the motion to quash was rightly overruled.
There was evidence from which the jury might have inferred that the organization of a club, the construction of lockers, and the marking of names on bottles was a mere device to cover the unlicensed sale of intoxicating liquors. The evidence that a large quantity of lager beer, of bottles, and of liquors was found there at different times, together with the utensils, fixtures, and other articles which are commonly used in bar-rooms, that Holden was drinking from a bottle marked with the name of Conlin when Conlin was not present, that the keys for the lockers were in a drawer in the defendant’s control, and that a few of the keys opened all the lockers, that many men were found drinking there, that Cronin, who was there, had been seen at another club within half an hour, that the defendant tried to hold the door on one occasion when the officers came there, and at first made evasive answers to the question who had charge of the place, that at another time he said to an officer, “ I cannot go, — I am running this place, and I can’t let these men stay,— if I go, the men will help themselves to the liquor,” — and that he then turned down the gas, ordered the men to leave, came out, locked the door, and put the key in his pocket, — was all to be considered with other matters in connection with the defendant’s testimony in determining whether his statement should be believed. The court could not say, as matter of law, that there was no evidence to warrant a conviction.

Exceptions overruled.